DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/15/20 has been entered. Claims 1, 8, 10, and 11 have been amended, custom and claims 19-20 have been cancelled. Claims 11-18 remain withdrawn. Claims 1-10 and 21-22 are addressed in the following office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recite the limitations "a first lobe" and “a second lobe” in lines 1-2.  It is unclear if “a first lobe” and “a second lobe” are part of the at least one lobe or in addition to the at least one lobe. For examination purposes, the limitation will be read as a part of the at least one lobe [i.e. “a first lobe of said at least one lobe” and “a second lobe of said at least one lobe”].

Drawings
The drawings have been received on 01/18/19 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined;  black and gray shading; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al. (WO 2015/164836), cited in previous office action.
Regarding claim 1, an invention relating to implantable occluders, Chakraborty discloses (Figs. 9-12) an implantable occluder device (410) comprising: an inflatable implant (460) comprising at least one lobe (464 & 466), wherein a volumetric shape of the inflatable implant in an inflated state is configured to match a left atrial appendage (LAA) morphology class [Note, the device customizable to conform to 
Regarding claim 5, Chakraborty discloses wherein the inflation fluid comprises at least one of a collagen-based polymeric gel, saline, a contrast material (Pg. 14, par. 4).
Regarding claim 6, Chakraborty discloses the device of claim 1. Chakraborty further discloses wherein the LAA morphology class is one of a chicken wing class, a cactus class, windsock class, and a cauliflower class [Note, the device customizable to conform to the size and shape of the appendage, defect, or hole, allowing it to adapt to a surrounding LAA anatomy to provide full occlusion (pg. 15, par. 2 & pg. 19, par. 2). Hence, Chakraborty’s device is capable of matching the LAA morphology class of one of a chicken wing class, a cactus class, windsock class, and a cauliflower class].
Regarding claim 7, Chakraborty discloses the device of claim 1. Chakraborty further discloses wherein the LAA morphology class is a patient-specific morphology class based on at least one of a computed tomography image, an ultrasound image, and a magnetic resonance image of the patient's anatomy [Note, the device customizable to conform to the size and shape of the appendage, defect, or hole because it allows calculated expansion, allowing it to adapt to a surrounding LAA anatomy to provide full occlusion (pg. 15, par. 2 & pg. 19, par. 2). Furthermore, a transesophageal echocardiogram 
Regarding claim 8, Chakraborty discloses the device of claim 1. Chakraborty further discloses wherein the inflatable implant comprises a first lobe (466) having a first volumetric shape and a second lobe (464) having a second volumetric shape that is different than the first volumetric shape (see figure 10).
Regarding claim 9, Chakraborty discloses the device of claim 1. Chakraborty further discloses wherein the inflatable implant comprising a third lobe (464, see figure 10)
Regarding claim 10, Chakraborty discloses the device of claim 1. Chakraborty further discloses wherein the inflatable implant comprises a first lobe (466) having a first axis (A, see annotated figure below) and the second lobe (464) having a second axis (B, see annotated figure below) askew from the first axis.

    PNG
    media_image1.png
    320
    322
    media_image1.png
    Greyscale

Regarding claim 22, Chakraborty discloses (Figs. 1-2) an implantable device (10) configured to occlude a left atrial appendage (LAA) (Abstract), the device comprising: an inflatable balloon (60) having .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty as applied to claim 1 above, and further in view of an alternate embodiment of Chakraborty.
Regarding claim 2, Chakraborty discloses the device of claim 1. Chakraborty further discloses wherein the valve further is configured to seal a location pierced by the lumen (pg. 16, par. 3). However, Chakraborty is silent about the valve further comprises one of a polymeric and a metal septum. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakraborty to have the valve further comprises one of a polymeric and a metal septum. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, a one-way means of inflation (pg. 6, par. 5 & pg. 7, par 1-2), as taught by the alternate embodiment of Chakraborty. 
Regarding claim 21, Chakraborty discloses the device of claim 1. Chakraborty is silent about comprising wings coupled to an internal side of the valve and configured to protect an opposing wall of the implant. 
In an alternate embodiment, Chakraborty teaches comprising wings [i.e. sides of duckbill valve] coupled to an internal side of the valve and configured to protect an opposing wall of the implant (pg. 6, par. 5 & pg. 7, par 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakraborty to have wings coupled to an internal side of the valve and configured to protect an opposing wall of the implant. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, a one-way means of inflation (pg. 6, par. 5 & pg. 7, par 1-2), as taught by the alternate embodiment of Chakraborty.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty, as applied to claim 1 above, and further in view of Meyer et al. (US 2015/0196305 A1), cited in the previous office action.
Regarding claims 3-4, Chakraborty discloses the device of claim 1. Chakraborty further discloses the inflation fluid can be saline, sterile water, contrast, polymerizing agents, and various hydrogels (Pg. 14, par. 4). However, Chakraborty is silent regarding the inflation fluid being a curable fluid configured to cure upon an exposure to one of an ultraviolet energy and a thermal energy.
In the same field of endeavor, which is implantable occluders, Meyer teaches an inflatable implant for occluding a left atrial appendage which includes a flowable thermoset in the form of a gel/hydrogel which may be introduced through a lumen delivery system into a balloon or similar containment device that remains in place in the left atrial appendage after filling, and gel/hydrogel assumes the conformation of the left atrial appendage and upon solidification provides an occlusive benefit inside of the left atrial appendage as discussed herein. (Par. 0057 and claim 13). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chakraborty to the inflation fluid be a curable fluid configured to cure upon an exposure to one of an ultraviolet energy and a thermal energy. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, inflation fluid for the inflatable occlusive implant. Also, an inflation fluid that assumes the conformation of the left atrial appendage and upon solidification provides an occlusive benefit inside of the left atrial appendage when introduced into a balloon (Par. 0057), as taught by Meyer. 
Response to Arguments
Applicant’s arguments filed 10/15/20, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Chakraborty and Meyer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/Primary Examiner, Art Unit 3771